PER CURIAM.
Danny B. Johnson seeks mandamus relief to compel the circuit court to rule on a motion for postconviction relief he filed in July 2004. Although it appears that the delay in ruling on Johnson’s postconviction claims is attributable at least in part to his request for leave to amend his motion below, the state’s response to our order to *775show cause fails to describe any circumstances that would justify the continuing delay at this point. Accordingly, the petition for writ of mandamus is granted, and the circuit court is directed to enter an order within 30 days either denying Johnson’s postconviction claims or, if appropriate, scheduling an evidentiary hearing thereon.
PETITION FOR WRIT OF MANDAMUS GRANTED.
ERVIN, DAVIS and BENTON, JJ., concur.